Neely, Justice,

dissenting

I dissent on the grounds that every personnel decision made by school authorities cannot be reviewed in the courts. This Court has stretched the law by turning Regulation 5300 into a constitution-like scripture — an empty vessel into which judges may pour whatsoever they wish. Now, however, the Court goes farther and makes a handbook designed as an easy reference guide for new employees into a binding statement of policy. How much farther can we go? Soon, off-the-cuff remarks by the superintendent in the coffee lounge will be capable of grounding a cause of action.
The petitioner in this case was applying for a policymak-ing position. He was well-known to the persons with whom he would be working and, obviously, was not considered a suitable person for membership on the management team. Possibly his personal qualities are such that he would make a superb policymaker; furthermore, his idea of proper policy may be entirely correct from an objective point of view and the persons who declined him promotion may be entirely benighted. Nonetheless, policymakers are entitled to have people under them who will carry out orders, work towards a common goal, and “get along well with others.” That was the basis of my dissent in Trimboli v. Board of Education, 163 W.Va. 1, 254 S.E.2d 561 (1979) and it is the basis of this dissent. Where the courts determine the people to be hired and fired in the school systems, then the courts are responsible for the ultimate success of education. Accountability implies the right in the accountable officer to surround himself or herself with policymaking personnel of his or her own choosing.